     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.320 Page 1 of 15




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ORLANDO GARCIA,                                    Case No.: 21-cv-0170-GPC-KSC
12                                      Plaintiff,
                                                         ORDER DISMISSING CASE WITH
13    v.                                                 PREJUDICE
14    RPC OLD TOWN AVENUE OWNER,
                                                         [ECF No. 3]
      LLC, a Delaware limited liability
15
      company; and DOES 1 through 10,
16                                   Defendants.
17
18          Before this Court is a Motion to Dismiss (“MTD”) filed by Defendant RPC Old
19    Town Avenue Owner, LLC (“Defendant”). ECF No. 3. Upon reviewing the moving
20    documents and the record of the case, the Court GRANTS the MTD and DISMISSES
21    with prejudice Plaintiff’s First Amended Complaint (“FAC”).
22     I.   BACKGROUND
23          A.    Procedural History
24          Plaintiff filed his original Complaint in state court on November 5, 2020, alleging
25    that Defendant violated the Americans with Disabilities Act of 1990 (“ADA”) and
26    California’s Unruh Civil Rights Act (the “Unruh Act”). See ECF No. 1-2. Defendant
27
                                                     1
28                                                                              21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.321 Page 2 of 15




 1    removed the case to federal court on January 29, 2021, and filed the instant MTD on
 2    March 1, 2021. ECF Nos. 1, 3. On March 15, 20201, Plaintiff filed the operative FAC.
 3    ECF No. 6. This would typically moot the MTD, but after considering Defendant’s
 4    Response to the FAC, ECF No. 11, and reviewing the case record, the Court concluded
 5    that the MTD is still relevant and set an additional briefing schedule. See Order, ECF
 6    No. 11. Thereafter, Plaintiff filed his Opposition and Defendant filed its Reply. ECF
 7    Nos. 12, 14.
 8          B.       Factual Allegations
 9          Plaintiff suffers from cerebral palsy, has the use of only one arm, and uses a
10    wheelchair, walker, or cane for mobility. FAC ¶ 1, ECF No. 6. Due to his disability,
11    Plaintiff cannot “stand, ambulate, reach objects mounted at heights above his shoulders,
12    transfer from his chair to other equipment, and maneuver around fixed objects.” Id. ¶ 12.
13    “Thus, Plaintiff needs an accessible guestroom and he needs to be given information
14    about accessible features in hotel rooms . . . .” Id. ¶ 13.
15          On September 28, 2020, Plaintiff sought to book an accessible room at the hotel
16    owned and operated by Defendant (the “Hotel”) by using the Hotel’s website. See id. ¶
17    16. The lawsuit in front of this Court concerns the “insufficient data or details about the
18    accessible guestrooms” in the Hotel’s reservation website, in which the relevant
19    information would permit Plaintiff “to determine if there are rooms that would work for
20    him.” See id. ¶¶ 7, 18. Specifically, Plaintiff takes issue with the lack of information
21    “about the accessibility of the bed, the sink, [and] the room desk,” “whether the
22    ‘accessible’ roll-in shower had grab bars or a shower seat,” “whether there were grab bars
23    on the walls behind and on the side of the toilet,” and the toilet height. Id. ¶ 19. Thus
24    while the Hotel identified certain public spaces as “accessible,” it did not describe the
25    accessible features “in enough detail.” And because of this lack of detail, Plaintiff is
26    unable to “assess independently” whether the Hotel meets Plaintiff’s accessibility needs.
27
                                                     2
28                                                                                21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.322 Page 3 of 15




 1    Id. ¶ 22. According to Plaintiff, the above alleged defects by Defendant violates various
 2    provisions in 28 C.F.R. § 36.302(e). See id. ¶¶ 20, 30–31.
 3          C.      Other Lawsuits By Plaintiff
 4          In its MTD, Defendant makes note of the fact that Plaintiff and his representative
 5    counsel have filed numerous, similar ADA lawsuits across California, in both state and
 6    federal courts. See Def.’s MTD Mem. 1–2, ECF No. 3-1. According to Defendant, at
 7    least seven cases have resolved in Defendant’s favor, including Garcia v. Gateway Hotel,
 8    L.P., No. 2:20-cv-10752-PA-GJS (C.D. Cal. Feb. 25, 2021).
 9    II.   LEGAL STANDARD
10          A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
11    Procedure (“Rule 12(b)(6)”) tests the sufficiency of a complaint, Navarro v. Block, 250
12    F.3d 729, 732 (9th Cir. 2001), and dismissal is warranted if the complaint lacks a
13    cognizable legal theory, Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th
14    Cir. 1984). A complaint may also be dismissed if it presents a cognizable legal theory yet
15    fails to plead essential facts under that theory. Id. While a plaintiff need not give
16    “detailed factual allegations,” a plaintiff must plead sufficient facts that, if true, “raise a
17    right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
18    545 (2007).
19          “To survive a motion to dismiss, a complaint must contain sufficient factual
20    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
21    v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A claim is
22    facially plausible when the factual allegations permit “the court to draw the reasonable
23    inference that the defendant is liable for the misconduct alleged.” Id. In other words,
24    “the nonconclusory ‘factual content,’ and reasonable inferences from that content, must
25    be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
26    Service, 572 F.3d 962, 969 (9th Cir. 2009). Determining the plausibility of the claim for
27
                                                      3
28                                                                                   21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.323 Page 4 of 15




 1    relief is a “context-specific task that requires the reviewing court to draw on its judicial
 2    experience and common sense.” Iqbal, 556 U.S. at 679.
 3          When ruling on a Rule 12(b)(6) motion to dismiss, the court may consider the facts
 4    alleged in the complaint, documents attached to the complaint, documents relied upon but
 5    not attached to the complaint when authenticity is not contested, and matters of which the
 6    court takes judicial notice. Lee v. Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).
 7    The court assumes the truth of all factual allegations and construes all inferences from
 8    them in the light most favorable to the non-moving party. Thompson v. Davis, 295 F.3d
 9    890, 895 (9th Cir. 2002). At the same time, legal conclusions need not be taken as true
10    merely because they are in the form of factual allegations. Ileto v. Glock, Inc., 349 F.3d
11    1191, 1200 (9th Cir. 2003). In addition, the court is “not required to accept as true
12    conclusory allegations which are contradicted by documents referred to in the
13    complaint.” Wright v. Oregon Metallurgical Corp., 360 F.3d 1090, 1096 (9th Cir. 2004)
14    (quotations omitted).
15 III.     REQUESTS FOR JUDICIAL NOTICE
16          As part of its MTD and Reply briefs, Defendant filed various Requests for Judicial
17    Notice (“RJNs”). RJN, ECF No. 3-2; Suppl. RJN, ECF No. 14-1. The Court addresses
18    each of the underlying documents.
19          The Court takes judicial notice of Exhibits 1 and 2 of the RJN, which Plaintiff does
20    not object either, see Pl.’s Opp’n 7, ECF No. 12. These Exhibits are copies of certain
21    pages in Defendant’s Hotel website. These documents are referenced in Plaintiff’s FAC.
22    See Daniels-Hall v. National Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (affirming
23    judicial notice of information available on websites since “Plaintiffs directly quoted the
24    material posted on these web pages, thereby incorporating them into the Complaint.”).
25          The Court denies judicial notice for Exhibit 3 of the RJN. The only purpose of this
26    document is for Defendant to bring the Court’s attention to Plaintiff’s litigation history.
27
                                                     4
28                                                                                 21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.324 Page 5 of 15




 1    See Def.’s MTD Mem. 1, ECF No. 3-1. Defendant’s litigation record is not something
 2    the Court considered in reaching its decision. See D’Lil v. Best W. Encina Lodge &
 3    Suites, 538 F.3d 1031, 1040 (9th Cir. 2008) (“The attempted use of past litigation to
 4    prevent a litigant from pursuing a valid claim in federal court warrants our most careful
 5    scrutiny. . . . This is particularly true in the ADA context . . . .”); cf. Fed. R. Evid. 403
 6    (excluding evidence if its probative value is substantially outweighed by “unfair
 7    prejudice”).
 8          The Court declines to take judicial notice of Exhibit 4 of the RJN. While
 9    Defendant intended to provide a true and correct copy of the consent decree that was
10    entered in United States v. Hilton Worldwide, Inc., No. 1:10-cv-1924 (D.D.C. Nov. 30,
11    2010), Dkt. No. 5 (“HWI Consent Decree”), the underlying document does not appear to
12    be the actual consent decree. See RJN Ex. 4, ECF No. 3-2. Instead, the Court takes
13    judicial notice of the HWI Consent Decree on its own as a matter of public record. See
14    Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741 n.6 (9th Cir. 2006); Fed. R.
15    Evid. 201(c)(1) (permitting courts to take judicial notice on their own).
16          The Court also declines to take judicial notice for Exhibits 5 to 10 of the RJN, for
17    it is unnecessary to judicially notice case law—the Court could access and consider these
18    opinions on its own. See, e.g., Derum v. Saks & Co., 95 F. Supp. 3d 1221, 1224 (S.D.
19    Cal. 2015).
20          Finally, the Court denies the Supplemental RJN as moot since the Court did not
21    rely on the underlying documents in reaching the decision.
22 IV.      DISCUSSION
23          The Court DISMISSES Plaintiff’s ADA claim because it finds that the Hotel
24    website at issue complies with 28 C.F.R. § 36.302(e), referred to by Defendant as “the
25    Reservations Rule.” Specifically, Defendant complies with the way that the Department
26    of Justice (“DOJ” or “Department”) has interpreted the Reservations Rule, and the
27
                                                      5
28                                                                                   21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.325 Page 6 of 15




 1    Department’s interpretation of the Reservations Rule is entitled to deference. The Court
 2    also DISMISSES Plaintiff’s claim based on the Unruh Act, because this cause of action
 3    necessitates a violation of the ADA, which the Court rejected.
 4          The thrust of Plaintiff’s ADA claim is that Defendant violated the Reservations
 5    Rule. The regulatory text at issue requires the Hotel to:
 6          (i) Modify its policies, practices, or procedures to ensure that individuals
 7          with disabilities can make reservations for accessible guest rooms during the
            same hours and in the same manner as individuals who do not need
 8          accessible rooms;
 9
            (ii) Identify and describe accessible features in the hotels and guest rooms
10          offered through its reservations service in enough detail to reasonably permit
11          individuals with disabilities to assess independently whether a given hotel or
            guest room meets his or her accessibility needs; . . . [and]
12
            (iv) Reserve, upon request, accessible guest rooms or specific types of guest
13          rooms and ensure that the guest rooms requested are blocked and removed
14          from all reservations systems.
15    28 C.F.R. § 36.302(e)(1).
16          In analyzing whether Defendant’s booking system violated the Reservations Rule,
17    the Court makes three important observations. First, the Court is interpreting a
18    regulation, not a statute. Thus, Plaintiff’s case law on how the Court should construct the
19    ADA statutes, see, e.g., Pl.’s Opp’n 8, 15, 24, ECF No. 12, are inapplicable.
20          Second, the Department of Justice in 2010 provided a guidance on the
21    Reservations Rule (“2010 DOJ Guidance”).1 The relevant parts of this document state
22    the following:
23
24
      1
        The Court disagrees with Plaintiff’s assertion that the Department of Justice did not
25    formally interpret its own regulation, see Pl.’s Opp’n 24, ECF No. 12. The 2010
26    Guidance expressly states that it is “providing a section-by-section analysis” of the
      revised provisions, which are at issue in this lawsuit. 36 C.F.R. Pt. 36, App. A.
27
                                                   6
28                                                                               21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.326 Page 7 of 15




 1          The Department recognizes that a reservations system is not intended to be
            an accessibility survey. However, specific information concerning
 2
            accessibility features is essential to travelers with disabilities. Because of
 3          the wide variations in the level of accessibility that travelers will encounter,
            the Department cannot specify what information must be included in every
 4
            instance. For hotels that were built in compliance with the 1991 Standards,
 5          it may be sufficient to specify that the hotel is accessible and, for each
            accessible room, to describe the general type of room (e.g., deluxe executive
 6
            suite), the size and number of beds (e.g., two queen beds), the type of
 7          accessible bathing facility (e.g., roll-in shower), and communications
            features available in the room (e.g., alarms and visual notification devices).
 8
            Based on that information, many individuals with disabilities will be
 9          comfortable making reservations.
10          ...
11          [O]nce reservations are made, some hotels may wish to contact the guest to
12          offer additional information and services. Or, many individuals with
            disabilities may wish to contact the hotel or reservations service for more
13          detailed information. At that point, trained staff (including staff located on-
14          site at the hotel and staff located off-site at a reservations center) should be
            available to provide additional information such as the specific layout of the
15          room and bathroom, shower design, grab-bar locations, and other amenities
16          available (e.g., bathtub bench).

17    36 C.F.R. Pt. 36, App. A.
18           This document is entitled to great deference in interpreting the Reservations Rule.
19    See Robles v. Domino’s Pizza, LLC, 913 F.3d 898, 904 (9th Cir. 2019) (citing Bragdon v.
20    Abbott, 524 U.S. 624, 646 (1998)), cert. denied, 140 S. Ct. 122 (2019) (denying certiorari
21    after Kisor v. Wilkie, 139 S. Ct. 2400 (2019)); Fortyune v. City of Lomita, 766 F.3d 1098,
22    1104 (9th Cir. 2014) (“The DOJ’s interpretation of its ADA implementing regulations is
23    entitled to ‘controlling weight unless it is plainly erroneous or inconsistent with the
24    regulation.’”); see also Love v. Wildcats Owner LLC, No. 20-CV-08913-DMR, 2021 WL
25    1253739, at *4 n.1 (N.D. Cal. Apr. 5, 2021) (entitling the same level of deference post-
26    Kisor, because terms such as “enough detail” and “reasonably permit” are ambiguous);
27
                                                    7
28                                                                                21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.327 Page 8 of 15




 1    Landis v. Washington State Major League Baseball Stadium Pub. Facilities Dist., No.
 2    2:18-CV-01512-BJR, 2019 WL 7157165, at *14 (W.D. Wash. Dec. 3, 2019) (granting
 3    same deference post-Kisor).
 4          Third, the Department of Justice’s litigation position enlightens the Court’s
 5    analysis on the Reservations Rule. See Price v. Stevedoring Servs. of Am., Inc., 697 F.3d
 6    820, 832 (9th Cir. 2012) (citing Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944); San
 7    Luis & Delta-Mendota Water Auth. v. United States, 672 F.3d 676, 708 (9th Cir. 2012)).
 8    This does not mean that the position taken by the Department of Justice automatically
 9    holds persuasive value. See Price, 697 F.3d at 832. However, to the extent that the
10    agency’s litigation position has been “consistently advanced” and appears reasonable and
11    persuasive, courts accord some weight to it. See id.
12          Here, the Defendant presents the HWI Consent Decree as an additional example of
13    how the Department of Justice understands and enforces the Reservations Rule. And it is
14    evident from the HWI Consent Decree that what the Department requires from its
15    subjects is consistent with the Reservations Rule and the 2010 DOJ Guidance (regardless
16    of the fact that the HWI Consent Decree predates both). Compare Consent Decree,
17    United States v. Hilton Worldwide, Inc., No. 1:10-cv-1924 (D.D.C. Nov. 30, 2010), Dkt.
18    No. 5 (requiring defendant “to identify by room type which rooms are accessible, and for
19    each such room type, which of the following accessibility or other features it has,” which
20    includes number of beds, their size, roll-in shower or accessible tub, visual alarms, etc.),
21    with 36 C.F.R. Pt. 36, App. A. Further, the HWI Consent Decree was approved by the
22    district court. Order Entering Consent Decree, United States v. Hilton Worldwide, Inc.,
23    No. 1:10-cv-1924 (D.D.C. Nov. 30, 2010), Dkt. No. 6. The court’s approval affirms that
24    the agency’s enforcement position is “fair, adequate, reasonable, and appropriate.” In re
25    Idaho Conservation League, 811 F.3d 502, 515 (D.C. Cir. 2016) (citations omitted);
26    accord U.S. ex rel. Lummi Nation v. Dawson, 328 F. App’x 462 (9th Cir. 2009) (“‘Before
27
                                                    8
28                                                                                21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.328 Page 9 of 15




 1    approving a consent decree, a district court must be satisfied that it is at least
 2    fundamentally fair, adequate and reasonable,’ and conforms to applicable laws.” (quoting
 3    United States v. Oregon, 913 F.2d 576, 580 (9th Cir. 1990))). Accordingly, the HWI
 4    Consent Decree provides additional persuasive insight as to how the Reservations Rule
 5    should be interpreted. Cf. Love v. Marriott Hotel Servs., No. 20-cv-07137-TSH, 2021
 6    U.S. Dist. LEXIS 41081, at *23 (N.D. Cal. Mar. 3, 2021) (conferring persuasive value to
 7    the HWI Consent Decree for similar reasons, especially since the HWI Consent Decree
 8    “tracks the requirements of the Reservations Rule”).
 9          With these three observations in mind, the Court concludes that the Hotel complies
10    with the Reservations Rule. The Hotel’s website specifies that certain areas, features, and
11    rooms are “accessible.” And for each accessible room, the website describes the general
12    type of room (“Guest room, 2 Queen” and “King Guest Room”), the size and number of
13    beds (“2 Queen” and “1 King”), the type of accessible bathing facility (“roll in showers”),
14    and communication features (“hearing accessible rooms with visual alarms and visual
15    notification devices for door and phone,” and “visual alarms and visual notification
16    devices for door and phone”). Finally, a staff that can explain “the physical features of
17    [the Hotel’s] accessible rooms, common areas, or special services relating to a specific
18    disability” is available on call with a direct line. See RJN Exs. 1, 2, ECF No. 3-2. All of
19    these details comply with the 2010 DOJ Guidance and the HWI Consent Decree, which
20    in turn indicate how the Reservations Rule should be interpreted and applied.
21          By extension, Plaintiff’s various contentions that Defendant does not comply with
22    the text of the Reservations Rule do not persuade the Court because the DOJ documents
23    guide the Court in interpreting said text. For example, Plaintiff argues that Defendant’s
24    labeling of certain areas, features, and rooms as “accessible” is conclusory. See Pl.’s
25    Opp’n 7, ECF No. 12. But this labeling is a description that the DOJ expressly
26    interpreted as complying with the Reservations Rule. See 36 C.F.R. Pt. 36, App. A
27
                                                     9
28                                                                                  21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.329 Page 10 of 15




 1    (discussing how “it may be sufficient to specify that the hotel is accessible”). This
 2    interpretation is backed by the regulations themselves, for the word “accessible” is an
 3    ADA term of art which means that a facility complies with either the 1991 or 2010 ADA
 4    Standards for Accessible Design. See 28 C.F.R. § 36.406(c); 1991 Standards for
 5    Accessible Design § 3.5 (defining “accessible”); 2010 ADA Standards for Accessible
 6    Design § 106.5 (same). Thus rather than being conclusory, the labeling is a shorthand
 7    way of signaling compliance with the ADA. See, e.g., Garcia v. Gateway Hotel L.P., No.
 8    CV 20-10752 PA (GJSx), 2021 U.S. Dist. LEXIS 36034, at *12 to *13 (C.D. Cal. Feb.
 9    25, 2021); Rutherford v. Evans Hotels, LLC, No. 18-CV-435 JLS (MSB), 2020 WL
10    5257868, at *16 (S.D. Cal. Sept. 3, 2020).
11          Next, Plaintiff seeks to distinguish “identifying” accessible features and
12    “describing” them “in enough detail,” and argues that there are zero details concerning
13    “the accessibility of the bed, the desk, sink, whether the toilet is raised and has grab bars,
14    and whether the roll-in shower has a seat and grab bars.” See Pl.’s Opp’n 7–9, ECF No.
15    12. However, the Court finds unpersuasive the claim that Defendant’s presentation of
16    “roll in shower” fails to “identify and describe accessible features . . . in enough detail.”
17    Defendant “identified” the shower as accessible, and “described” the shower as a “roll
18    in,” which is “in enough detail” because the guest with ambulatory difficulty now knows
19    that he or she need not step into the shower. Further, “visual alarms and visual
20    notification devices for door and phone” identifies that the alarm is one that complies
21    with ADA accessibility standards, and its description is that it operates in visual format,
22    which provides a detailed description for a visitor with hearing difficulties. Thus,
23    Defendant complies with a reading of the Reservations Rule that gives meaning to both
24    “identifying” and “describing.”
25          The ambiguity in “enough detail” is why both the 2010 DOJ Guidance and the
26    HWI Consent Decree are particularly informative in understanding the Reservations
27
                                                    10
28                                                                                 21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.330 Page 11 of 15




 1    Rule. These documents draw a clear line as to what level of description complies with
 2    the regulation, i.e., what it means for a public accommodation to ensure reservations “in
 3    the same manner,” or “identify and describe accessible features . . . in enough detail.”
 4    While Plaintiff attempts to demonstrate how “reasonable” his asks are and even provides
 5    examples of hotels that go above and beyond, see Pl.’s Opp’n 9–14, ECF No. 12, these
 6    offer little in how the Court should interpret the Reservations Rule. Cf. 36 C.F.R. Pt. 36,
 7    App. A. (commenting on “the wide variations in the level of accessibility”).
 8          Of course, Plaintiff does not solely focus on the text of the Reservations Rule, but
 9    presents several arguments as to why he prevails under the 2010 DOJ Guidance as well.
10    However, the Court does not find Plaintiff’s arguments in this context persuasive either.
11    Plaintiff first takes issue with the fact that Defendant is treating the 2010 DOJ Guidance
12    as akin to a “checklist,” a feature that the agency explicitly rejected. See Pl.’s Opp’n 3–5,
13    ECF No. 12. It is true that the Department of Justice rejected a checklist model
14    “[b]ecause of the wide variations in the level of accessibility that travelers will
15    encounter.” 36 C.F.R. Pt. 36, App. A. At the same time, the Court cannot ignore the
16    Department’s enumerated examples for being compliant with the Reservations Rule. If
17    an agency states that certain things are examples of regulatory compliance and the subject
18    meets those examples, it makes little sense to then decide that such conduct does not
19    demonstrate compliance just because there can be no itemized checklist.
20          Relatedly, Plaintiff argues that the enumerated examples in the 2010 DOJ
21    Guidance do not establish a set of conditions evincing compliance, since the examples are
22    qualified with the language “may.” See Pl.’s Opp’n 4–5, ECF No. 12. In other words, if
23    an example “may” demonstrate compliance, this does not necessarily mean Defendant
24    demonstrated compliance. However, Plaintiff fails to present any authority directing the
25    Court to conclude the contrary, other than the text of the Reservations Rule itself. See id.
26    at 5. Also, the HWI Consent Decree provides additional persuasive support as to DOJ’s
27
                                                    11
28                                                                                 21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.331 Page 12 of 15




 1    interpretation of the regulation. The HWI Consent Decree found the enumerated
 2    examples were satisfactory and the Court has no reason to conclude differently.
 3          And finally, Plaintiff draws a negative inference juxtaposing what the commentors
 4    sought for the regulatory language (“substantially similar manner”) and the final draft of
 5    the 2010 DOJ Guidance (“same manner”). See id. at 6–7. This is not convincing either
 6    because the Department of Justice expressly articulated what “same manner” means.
 7    And under the 2010 DOJ Guidance (as well as the HWI Consent Decree), (1) specifying
 8    that the hotel is accessible, (2) describing the general type of room, the size and number
 9    of beds, the type of accessible bathing facility, and available communications features,
10    and (3) having a trained staff available for additional information collectively qualify as
11    making reservations “in the same manner.” In fact, the 2010 DOJ Guidance indicates
12    that the commentors’ proposal was declined in part because the agency found success by
13    means of settlement agreements in enforcement actions.2 36 C.F.R. Pt. 36, App. A.
14           Ultimately the Court’s conclusion is in tune with countless federal district court
15    decisions across California. See, e.g., Arroyo v. Aju Hotel Silicon Valley LLC, No. 20-cv-
16    08218-JSW, 2021 U.S. Dist. LEXIS 71198, at *8 (N.D. Cal. Mar. 16, 2021) (“This
17    conclusion is supported by the ample case law discussed above finding similar
18    information on website reservation systems sufficient to meet the requirements of the rule
19    and by the DOJ Guidance, which makes clear that specific details about accessibility
20    features do not need to be provided on a hotel website.”). While Plaintiff attempts to
21    distinguish them, the distinctions are far from meaningful. As just one illustrative
22    example, Plaintiff’s response to Garcia v. Gateway Hotel L.P., No. CV 20-10752 PA
23    (GJSx), 2021 U.S. Dist. LEXIS 36034, at *1 (C.D. Cal. Feb. 25, 2021), is that the
24
25
26    2
       This all evinces consistency in the agency’s understanding of the regulatory framework,
      as discussed supra pages 8–9 of this Order.
27
                                                   12
28                                                                                21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.332 Page 13 of 15




 1    decision is on appeal, that Plaintiff’s Opposition brief demonstrates why this decision is
 2    wrong, and that the Court should not grant collateral estoppel. See Pl.’s Opp’n 22, ECF
 3    No. 12. None of those reasons convince the Court to deviate.
 4          The Court is aware that these decisions have not been unanimously against
 5    Plaintiff. See Garcia v. Patel & Joshi Hosp. Corp., No. EDCV 20-2666 JGB (PVCx),
 6    2021 U.S. Dist. LEXIS 67028, at *1 (C.D. Cal. Mar. 19, 2021). At the same time, Patel
 7    & Joshi does not rescue Plaintiff’s case. This is because the website in Patel & Joshi
 8    presents fewer accessibility details and is far less clear in terms of the accessibility
 9    features. Compare RJN Exs. 1, 2, ECF No. 3-2, with RJN Ex. 1, Garcia v. Patel & Joshi
10    Hosp. Corp., No. 5:20-cv-0266-JGB-PVC (C.D. Cal. Feb. 21, 2021), Dkt. No. 7-2. As
11    just one example, there is no indication in Patel & Joshi’s website that a trained staff is
12    available to provide additional information on the layout of the accessible rooms; there is
13    only a generic reference to “contact the Front Desk” if the guest has “questions about
14    anything.” RJN Ex. 1, Garcia v. Patel & Joshi Hosp. Corp., No. 5:20-cv-0266-JGB-
15    PVC (C.D. Cal. Feb. 21, 2021), Dkt. No. 7-2. Given the less clear/detailed website
16    layout, it makes sense for the judge to rule for the plaintiff at the motion to dismiss stage,
17    since the factual allegations and inferences are construed in favor of the non-movant.
18    Indeed, that same judge concluded the other way (and thus dismissed the case under Rule
19    12(b)(6)) in a subsequent case, based on the fact that this time the website had more
20    accessibility details than the one in Patel & Joshi. See Order, Garcia v. SL&C Ontario,
21    LLC, No. 5:21-cv-0061-JGB-KK (C.D. Cal. Mar. 26, 2021), Dkt. No. 12.
22          To summarize, the 2010 DOJ Guidance and the HWI Consent Decree inform how
23    the Court interprets the Reservations Rule, the basis for Plaintiff’s allegation that
24    Defendant violated the ADA. And since Defendant follows the enumerated examples of
25    what the DOJ considers as being compliant, Defendant meets the requirements under the
26    Reservations Rule too. Inferences most favorable to Plaintiff do not overcome what is
27
                                                     13
28                                                                                  21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.333 Page 14 of 15




 1    provided in Defendant’s website and what the law deems as satisfactory. Thus Defendant
 2    met its burden of persuasion that there is no valid ADA claim.
 3          Because the Court decides that Defendant complied with the Reservations Rule, it
 4    declines to address Defendant’s other basis for dismissal, collateral estoppel (also known
 5    as issue preclusion) from the recent decision in Garcia v. Gateway Hotel, L.P., No. 2:20-
 6    cv-10752-PA-GJS (C.D. Cal. Feb. 25, 2021). In case a dispute resurfaces, the Court
 7    comments that it would be in the parties’ interest to re-argue the issue based on the
 8    correct legal standard as articulated in Howard v. City of Coos Bay, 871 F.3d 1032, 1041
 9    (9th Cir. 2017) (quoting Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012)).3
10          With Plaintiff’s ADA claims dismissed, there is no predicate violation for the
11    Unruh Act cause of action either. No part of Plaintiff’s allegations indicates that there is
12    a violation of the Unruh Act that is independent from the ADA. See FAC 8, ECF No. 6
13    (discussing how Defendant “violated the Unruh Act by, inter alia, failing to comply with
14    the ADA”).
15     V.   CONCLUSION
16          For the reasons stated above, the Court GRANTS Defendant’s Motion to Dismiss.
17    Relatedly, the Court VACATES the hearing on the matter which was initially scheduled
18    for May 7, 2021. No amount of amendment of the complaint can correct the fact that
19    Defendant’s website complies with the Reservations Rule, and thus by extension the
20
21
22    3
       The legal standards presented by both parties are similar, but nonetheless inapposite.
      Defendant’s standard relies on In re Palmer, 207 F.3d 566, 568 (9th Cir. 2000), but the
23    precedents Palmer cites to concern “offensive” collateral estoppel. The dispute in front
24    of this Court concerns “defensive” collateral estoppel. See generally 18 Moore’s Federal
      Practice - Civil § 132.04(2)(c) (2021). Plaintiff’s standard relies on Islam v. U.S. Dep’t
25    of Homeland Sec., 136 F. Supp. 3d 1088, 1091 (N.D. Cal. 2015), but the precedent Islam
26    cites to is quoting California’s law on issue preclusion. Federal law on issue preclusion
      governs the instant dispute.
27
                                                   14
28                                                                                21-cv-0170-GPC-KSC
     Case 3:21-cv-00170-GPC-KSC Document 15 Filed 05/03/21 PageID.334 Page 15 of 15




 1    ADA and the Unruh Act. Therefore, the First Amended Complaint is DISMISSED with
 2    prejudice.
 3          IT IS SO ORDERED.
 4
 5    Dated: May 3, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              15
28                                                                      21-cv-0170-GPC-KSC
